                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA

                                         AT BECKLEY


GREENBRIER HOTEL CORPORATION and
THE GREENBRIER SPORTING CLUB, INC. and
GREENBRIER SPORTING CLUB DEVELOPMENT COMPANY, INC. and
OLD WHITE CHARITIES, INC. and
OAKHURST CLUB LLC,

                           Plaintiffs,

v.                                              CIVIL ACTION NO. 5:19-cv-00772
                                                      LEAD ACTION

GOODMAN-GABLE-GOULD/ADJUSTERS INTERNATIONAL,

                           Defendant.

and,


GREENBRIER HOTEL CORPORATION and
THE GREENBRIER SPORTING CLUB, INC. and
GREENBRIER SPORTING CLUB DEVELOPMENT COMPANY, INC. and
OLD WHITE CHARITIES, INC. and
OAKHURST CLUB LLC,

                           Plaintiffs,

v.                                              CIVIL ACTION NO. 5:19-cv-00795
                                                      CONSOLIDATED ACTION

GOODMAN-GABLE-GOULD/ADJUSTERS INTERNATIONAL,

                           Defendant.


                                           ORDER

             The Court held a hearing on December 5, 2019, and heard argument on Plaintiffs’

Rule 57 Motion for a Speedy Hearing [Doc. 27], Defendant’s Response to Plaintiffs’ Rule 57
Motion for a Speedy Hearing and Motion to Stay [Doc. 36], and Defendant’s Motion to Reconsider

Transfer of Case [Doc. 38]. Counsel Christopher D. Pence, of Hardy Pence, appeared for Plaintiffs

and counsel Peter DeMasters, of Flaherty Sensabaugh & Bonasso, appeared for Defendant.

Plaintiffs’ counsel Richard Getty, of the Getty Law Group, was present by telephone.

              Having reviewed the parties’ filings and their respective arguments, the Court

TAKES UNDER ADVISEMENT Plaintiffs’ Rule 57 Motion for a Speedy Hearing [Doc. 27],

Defendant’s Response to Plaintiffs’ Rule 57 Motion for a Speedy Hearing and Motion to Stay

[Doc. 36], and Defendant’s Motion to Reconsider Transfer of Case [Doc. 38]. A written order will

issue addressing the pending motions and the parties’ discovery obligations.

              The Court directs the Clerk to transmit a copy of this Order to counsel of record.

                                                    ENTERED: December 6, 2019




                                                2
